               20-11684-smb               Doc 1         Filed 07/22/20 Entered 07/22/20 16:42:31                          Main Document
                                                                     Pg 1 of 13

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                             Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Occasion Brands, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1441 Broadway
                                  29th Floor                                                      105 Sleepy Hollow Drive
                                  New York, NY 10018                                              Middletown, DE 19709
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.occasionbrands.com/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 20-11684-smb              Doc 1            Filed 07/22/20 Entered 07/22/20 16:42:31                                 Main Document
                                                                         Pg 2 of 13
Debtor    Occasion Brands, LLC                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                          Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                  proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                      Relationship
                                                 District                                  When                              Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                20-11684-smb           Doc 1        Filed 07/22/20 Entered 07/22/20 16:42:31                                Main Document
                                                                 Pg 3 of 13
Debtor   Occasion Brands, LLC                                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 20-11684-smb            Doc 1       Filed 07/22/20 Entered 07/22/20 16:42:31                                Main Document
                                                                  Pg 4 of 13
Debtor    Occasion Brands, LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 22, 2020
                                                  MM / DD / YYYY


                             X   /s/ Robert Nolan                                                         Robert Nolan
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X   /s/ S. Jason Teele                                                        Date July 22, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 S. Jason Teele 4025805
                                 Printed name

                                 Sills Cummis & Gross P.C.
                                 Firm name

                                 One Riverfront Plaza
                                 Newark, NJ 07102
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (973) 643-4779                Email address      steele@sillscummis.com

                                 4025805 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
             20-11684-smb                   Doc 1           Filed 07/22/20 Entered 07/22/20 16:42:31                         Main Document
                                                                         Pg 5 of 13




 Fill in this information to identify the case:

 Debtor name         Occasion Brands, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 22, 2020                           X /s/ Robert Nolan
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert Nolan
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                    20-11684-smb                 Doc 1           Filed 07/22/20 Entered 07/22/20 16:42:31                                     Main Document
                                                                              Pg 6 of 13

 Fill in this information to identify the case:
 Debtor name Occasion Brands, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                 Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 JP Morgan Chase,                                                                                                                                                     $1,325,000.00
 N.A. (PPP)                      uche.udensi@jpmo
 P.O Box 182051                  rgan.com
 Columbus, OH
 43218-2051
 Coach Services                                                                                                                                                         $964,896.89
 P.O. Box 70675                  slindo@tapestry.co
 Chicago, IL                     m
 60673-0675
 Sherri Hill                                                     Trade debt                                                                                             $846,703.08
 201 W.5th Street                jennifer@sherrihill.
 Suite 1500                      com
 Austin, TX 78701
 Impression                                                      Trade debt                                                                                             $670,114.18
 11100 West Airport              isan@impressionbr
 Blvd.                           idal.com
 26th Floor
 Stafford, TX 77477
 Facebook Ads                                                    Trade debt                                                                                             $582,853.12
 1601 Willow Road
 Menlo Park, CA
 94025
 Federal Express                                                 Trade debt                                                                                             $467,953.39
 Corporation                     joseph.scarpati@fe
 P.O. Box 371461                 dex.com
 Pittsburgh, PA
 15250-7461
 Allure Bridal                                                   Trade debt                                                                                             $415,816.00
 3190 New                        janna@allurebridal
 Brunswick Road                  s.com
 Memphis, TN 38133
 Kleinfeld Bridal                                                Trade debt             Disputed                                                                        $329,910.00
 Corp.                           Ronnie@kleinfeldb
 110 West 20th Street            ridal.com
 New York, NY 10011




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-11684-smb                 Doc 1           Filed 07/22/20 Entered 07/22/20 16:42:31                                     Main Document
                                                                              Pg 7 of 13


 Debtor    Occasion Brands, LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Jovani                                                          Trade debt                                                                                             $303,806.23
 1370 Broadway                   ssimon@jovani.co
 4th Floor                       m
 New York, NY 10018
 Blush Corporation                                               Trade debt                                                                                             $296,224.68
 1385 Seabury                    mjw920@gmail.co
 Avenue                          m
 Bronx, NY 10461
 Matthew Proctor                                                                                                                                                        $285,000.00
 2 Charlton Street               proc113@gmail.co
 Apartment 10F                   m
 New York, NY 10014
 United Parcel                                                   Trade debt                                                                                             $269,490.80
 Service                         euzoigwe@ups.co
 P.O. Box 7247-0244              m
 Philadelphia, PA
 19170-0244
 Faviana                                                         Trade debt                                                                                             $265,496.85
 320 West 37th Street            Faviana2@faviana.
 10th Floor                      com
 New York, NY 10018
 Bergen Shippers                                                 Trade debt                                                                                             $235,061.99
 Corp.                           KMedrano@bergen
 7300 West Side                  logistics.com
 Avenue
 North Bergen, NJ
 07047
 Fabuluxe                                                        Trade debt                                                                                             $225,389.71
 1125 San Julian                 accounting@glsap
 Street                          parel.com
 Suite C
 Los Angeles, CA
 90015
 Dancing Queen                                                   Trade debt                                                                                             $223,566.02
 1129-C San Julian               dancingqueenusa
 Street                          @hotmail.com
 Los Angeles, CA
 90015
 Love Point                                                      Trade debt                                                                                             $206,544.02
 1167 Crocker Street             info@manijufashio
 Los Angeles, CA                 n.com
 90021
 Night Moves-Allure                                              Trade debt                                                                                             $170,909.20
 8415 Wolf Lake                  kelly@allurebridals
 Drive                           .com>
 Memphis, TN 38133
 Dave and Johnny                                                 Trade debt                                                                                             $166,873.66
 225 W.37th Street               lucy@daveandjohn
 6th Floor                       ny.com
 New York, NY 10018




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-11684-smb                 Doc 1           Filed 07/22/20 Entered 07/22/20 16:42:31                                     Main Document
                                                                              Pg 8 of 13


 Debtor    Occasion Brands, LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Blackbird PPC, LLC                                              Trade debt                                                                                             $161,048.57
 845 Sutter St. #102             jay@blackbirdppc.
 San Francisco, CA               com
 94109-6109




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             20-11684-smb                   Doc 1           Filed 07/22/20 Entered 07/22/20 16:42:31                               Main Document
                                                                         Pg 9 of 13
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Occasion Brands, LLC                                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 DMW Dresses, LLC                                                    Common Units 4,920,000
 105 Sleepy Hollow Drive
 Middletown, DE 19709-5840

 Milestone PG Investment, LLC                                        Series A        1,599,000
 555 E. Lancaster Avenue                                             Preferred Units
 Suite 500
 Radnor, PA 19087


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Chief Restructuring Officer of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date July 22, 2020                                                           Signature /s/ Robert Nolan
                                                                                            Robert Nolan

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             20-11684-smb                   Doc 1           Filed 07/22/20 Entered 07/22/20 16:42:31                 Main Document
                                                                         Pg 10 of 13



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Occasion Brands, LLC                                                                          Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Occasion Brands, LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 DMW Dresses, LLC
 105 Sleepy Hollow Drive
 Middletown, DE 19709-5840
 Milestone PG Investment, LLC
 555 E. Lancaster Avenue
 Suite 500
 Radnor, PA 19087




 None [Check if applicable]




 July 22, 2020                                                        /s/ S. Jason Teele
 Date                                                                 S. Jason Teele 4025805
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Occasion Brands, LLC
                                                                      Sills Cummis & Gross P.C.
                                                                      One Riverfront Plaza
                                                                      Newark, NJ 07102
                                                                      (973) 643-4779
                                                                      steele@sillscummis.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
20-11684-smb       Doc 1     Filed 07/22/20 Entered 07/22/20 16:42:31            Main Document
                                          Pg 11 of 13



                     ACTION BY WRITTEN CONSENT OF THE
               INDEPENDENT MANAGER OF OCCASION BRANDS, LLC

                                      Dated: July 21, 2020

        The undersigned, being the independent manager (the “Independent Manager”) of
Occasion Brands, LLC, a Delaware limited liability company (the “Company”), pursuant to
Section 7 of the Amended and Restated Limited Liability Company Agreement of the Company
now in effect, hereby consents to the following actions and adopts the following resolutions as of
the date hereof:

       WHEREAS, the Company is an online special occasion retailer selling prom and other
dresses and accessories for special occasions throughout the country;

        WHEREAS, the Company (a) retained Insight Partners, LLC (“Insight”) to provide the
Company with a Chief Restructuring Officer (the “CRO”), (b) designated Robert Nolan of
Insight to serve as CRO, and (c) appointed the Independent Manager to enhance the Company’s
efforts to maximize the value of the enterprise for the benefit of the Company, its creditors,
stakeholders, and other interested parties;

        WHEREAS, the Independent Manager is authorized and empowered to execute all
documents necessary to commence a chapter 11 case on behalf of the Company to the extent
advisable and in the best interest of the Company and its creditors, interest holders, and other
parties in interest;

        WHEREAS, the Independent Manager has reviewed and considered the liabilities and
liquidity of the Company, the strategic alternatives available to it, the valuation of the Company,
and the impact of the foregoing on the Company’s business;

        WHEREAS, the Independent Manager has had the opportunity to consult with the
management and the legal advisors to the Company and fully consider each of the strategic
alternatives available to the Company; and

        WHEREAS, the Independent Manager deems it advisable and in the best interest of the
Company and its creditors, interest holders, and other parties in interest, to consent to and adopt,
in the name and on behalf of the Company, the resolutions set forth below.

          NOW, THEREFORE, BE IT:

       RESOLVED, that the CRO and any or all of the officers of the Company so designated
by the CRO, acting alone or with one or more other officers of the Company (individually, each
an “Authorized Officer” and collectively, the “Authorized Officers”), is hereby authorized
and empowered, in the name and on behalf of the Company, with the assistance of the
Company’s counsel, accountants and advisers, to (i) file a petition under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”); and (ii) take such other and



7332939
20-11684-smb        Doc 1    Filed 07/22/20 Entered 07/22/20 16:42:31              Main Document
                                          Pg 12 of 13



further actions and steps as the Authorized Officers may deem necessary, appropriate or
advisable to obtain for the Company any and all relief to which they are or may be entitled
under chapter 11 of the Bankruptcy Code; and be it further

       RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized to execute and file on behalf of the Company all petitions, schedules, lists, and
other motions, papers, or documents, and to take any and all actions that they deem necessary or
proper to obtain relief under the Bankruptcy Code, including, without limitation, any action
necessary to maintain the ordinary course operation of the Company’s business; and be it further

        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and directed to retain and employ, in the name and on behalf of the Company,
the law firm of Sills Cummis & Gross P.C. as legal counsel to the Company in connection with its
existing financial arrangements and capitalization, to represent and assist the Company in carrying
out its duties under the Bankruptcy Code and to take any and all actions to advance the
Company’s rights, including, but not limited to, filing any pleadings, representing the Company in
obtaining financing or otherwise; and in connection therewith, the Authorized Officers, with
power of delegation, are hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain the services of Sills Cummis & Gross P.C.; and be it further

        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and directed to retain and employ, in the name and on behalf of the Company,
Omni Agent Solutions as claims and noticing agent to the Company to represent and assist the
Company in carrying out its duties under the Bankruptcy Code and to take any and all actions to
advance the Company’s rights; and in connection therewith, the Authorized Officers, with power
of delegation, are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Omni Agent Solutions; and be it further

        RESOLVED, that Insight may make additional personal available to support the CRO,
subject to the terms of an engagement letter and approval of the Bankruptcy Court; and in
connection therewith, the Authorized Officers, with power of delegation, are hereby authorized
and directed to execute appropriate retention agreements, pay appropriate retainers, and to cause
to be filed an appropriate application for authority to retain the services of the CRO; and be it
further

        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and empowered to employ, in the name and on behalf of the Company, any
other professionals to assist the Company to represent and assist the Company in carrying out its
duties under the Bankruptcy Code; and in connection therewith, the Authorized Officers, with
power of delegation, are hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain the services of any other professionals as necessary; and be it further




                                                 -2-
7332939
20-11684-smb   Doc 1   Filed 07/22/20 Entered 07/22/20 16:42:31   Main Document
                                    Pg 13 of 13
